Exhibit 10.42

[Sonic Automotive Letterhead]

March 12, 2009

Mr. Thomas Eckert

Capital Automotive Real Estate Services, Inc.

8270 Greensboro Drive

McLean, VA 22102

 

  RE: Amendment of lease renewal terms relating to those certain Lease
Agreements and the corresponding Landlords, Properties, Tenants and Guarantors
between affiliates of Capital Automotive Real Estate Services, Inc. (“Capital
Automotive”) and affiliates of the Sonic Automotive, Inc. (“Sonic”) as listed on
the attached Exhibit A (collectively, the “Leases”). All capitalized terms not
defined herein shall have the meanings attributed to such terms as in the
Leases.

Dear Tom,

Sonic and Capital Automotive have agreed to extend the existing lease Renewal
Terms listed in certain of the Leases from five (5) year to ten (10) year terms.
This letter will confirm Sonic and Capital Automotive’s agreement to have their
respective subsidiaries execute amendments evidencing the respective changes for
each Lease as specifically noted on the attached Exhibit A. The parties agree
that time is of the essence in this matter, and that the parties will execute,
or cause the applicable affiliate to execute, these amendments within two
(2) weeks after Capital Automotive delivers to Sonic the amendments for
execution. If the lease amendments are not executed within such time frame
(unless otherwise extended in writing by the parties), then the changes outlined
on Exhibit A are deemed to have automatically taken effect as if each lease
amendment had been executed.

Except as set forth above, nothing in this letter nor any conversations we may
have shall constitute an amendment to or modification of the parties’
obligations under the Leases and other documents unless formally approved by the
parties and agreed to in writing.

If the foregoing is acceptable to you, please execute a copy of this letter
below. If you have any questions, please let us know.

 

Sincerely, Sonic Automotive, Inc.

/s/ David P. Cosper

By: David P. Cosper Its: Vice Chairman and CFO [signatures continue on next
page]



--------------------------------------------------------------------------------

Page 2

March 12, 2009

 

Seen and Agreed:

Capital Automotive Real Estate Services, Inc.

 

/s/ Thomas Eckert

By: Thomas Eckert Its: President and Chief Executive Officer

 

cc: Michael Dickerson

Stacey Barnet

Chris Sokira

Linda Nguyen

Jay M. Ferriero



--------------------------------------------------------------------------------

Exhibit A

CARS Term Dates and Renewal Options

 

Dealership

 

Property ID

 

Title of

Next

Lease

Amendment

 

Landlord Entity

 

Original Tenant Entity

 

Lease

Date

 

Guaranty Date

 

Lease
Expiration
date

 

Remaining
Renewal Options

 

FMV
Rent
Reset at
2nd
renewal

 

Lease Amendment re:

Renewal to:

(6 different colors for the

6 different scenarios)

 

Additional Lease

Amendment to:

Clearwater Toyota   SON-001, 002   1st   CARS-DB4, L.P.   Sonic Automotive, Inc.
  9/18/1998   NO GUARANTY, Sonic is the Tenant   12/31/2012   One 5 yr option  
n/a   1st option exercised; change remaining 5-yr option to one 10-yr option  
Sonic Automotive, Inc. is Tenant, so there is no Guaranty, but there are no
financial covenants in the lease. Need to add covenants to lease amendment.
Toyota West   SON-013   2nd   MMR Holdings, LLC   Sonic Automotive-1500 Automall
Drive, Columbus, Inc.   8/13/1999   8/13/1999   1/31/2014   One 5 yr option  
n/a   1st option exercised; change remaining 5-yr option to one 10-yr option  
Hatfield Hyundai   SON-014   2nd   MMR Holdings, LLC   Sonic Automotive-1400
Automall Drive, Columbus, Inc.   8/13/1999   NO GUARANTY on network, most likely
8/13/99   1/31/2014   One 5 yr option   n/a   1st option exercised; change
remaining 5-yr option to one 10-yr option   Mercedes Benz of Daytona Beach  
SON-023   2nd   MMR Holdings, LLC   Sonic Automotive-1720 Mason Ave., DB, LLC  
8/13/1999   8/13/1999   10/14/2013   One 5 yr option   n/a   1st option
exercised; change remaining 5-yr option to one 10-yr option   Capitol Chevrolet,
SC   SON-099   2nd   CAR SON NEWSOME II L.L.C.   Sonic-Newsome Chevrolet World,
Inc.   12/23/2003   12/23/03   6/24/2019   Four 5 yr options   YES   change all
four 5-yr options to 10-yr options   Town & Country Toyota   SON-005   5th   MMR
Holdings, LLC   Marcus David Corporation   8/13/1999   8/13/1999   5/31/2022  
Two 5 yr options   YES   change both 5-yr options to 10-yr options   Infiniti of
Charlotte—dealership   SON-006   5th   MMR Holdings, LLC   Sonic Automotive-9103
E. Independence, NC, LLC   8/13/1999   8/13/1999   12/30/2019   Two 5 yr options
  YES   change both 5-yr options to 10-yr options   Hatfield VW—Improvements  
SON-015   3rd   CARS CNI-2 L.P.   Sonic Automotive-1495 Automall Drive,
Columbus, Inc.   8/13/1999   8/13/1999   12/28/2019   Two 5 yr options   n/a  
change both 5-yr options to 10-yr options   Hatfield Kia/VW   SON-016   3rd  
MMR Holdings, LLC   Sonic Automotive-1455 Automall Drive, Columbus, Inc.  
8/13/1999   8/13/1999   1/31/2016   Two 5 yr options   n/a   change both 5-yr
options to 10-yr options   Lute Riley Honda   SON-019   3rd   CAR SON TX LUTE
L.L.C.   Sonic-Lute Riley, L.P.   8/13/1999   8/13/1999   7/1/2019   Two 5 yr
options   n/a   change both 5-yr options to 10-yr options   Pensacola
Honda—dealership   SON-030, 069   5th   MMR Holdings, LLC   Sonic-Shottenkirk,
Inc.   9/01/1999   9/1/1999   12/22/2017   Two 5 yr options   YES   change both
5-yr options to 10-yr options   Global BMW—dealership   SON-032   5th  
CARS-DB4, L.P.   Sonic-Global Imports, L.P.   8/13/1999   8/13/1999   11/6/2021
  Two 5 yr options   YES   change both 5-yr options to 10-yr options   Century
BMW—dealership   SON-049   3rd   MMR Holdings, LLC   Sonic Automotive 2752
Laurens Rd., Greenville, Inc.   8/13/1999   8/13/1999   12/22/2017   Two 5 yr
options   n/a   change both 5-yr options to 10-yr options   BMW of Fairfax—2008
Image Upgrade   SON-055, 056   6th   MMR Holdings, LLC   Sonic-Manhattan
Fairfax, Inc.   8/13/1999   8/13/1999   9/25/2016   Two 5 yr options   YES  
change both 5-yr options to 10-yr options   Fort Myers   SON-062, 063, 064, 068
  5th   CAR SONFREE, LLC   Sonic-FM Automotive, LLC, Sonic FM, Inc., Sonic
Freeland, Inc. and Sonic-FM Nissan, Inc.   11/04/1999   11/4/1999   12/22/2017  
Two 5 yr options   n/a   change both 5-yr options to 10-yr options   Amend lease
to add Mini & VW new tenants, delete Nissan tenant: SAI Fort Myers B, LLC (dba
MINI of Fort Myers) and Sonic-FM VW, Inc (dba VW of Fort Myers) Capital
Chevrolet, AL—dealership   SON-070   3rd   CAR SON CAP CHVY L.L.C.   Capitol
Chevrolet and Imports, Inc.   9/28/2000   9/28/2000   9/25/2016   Two 5 yr
options   YES   change both 5-yr options to 10-yr options   Fort Mill Ford  
SON-073-Lease1   2nd   SRE SOUTH CAROLINA-1, LLC   Fort Mill Ford, Inc.  
12/19/2000   12/19/2000   12/18/2015   Two 5 yr options   YES   change both 5-yr
options to 10-yr options   Toyota of Ft Worth—used cars   SON-074   3rd   SON
MCKNY II L.P.   Sonic-Fort Worth T, L.P.   1/23/2001   1/22/2001   12/22/2017  
Two 5 yr options   YES   change both 5-yr options to 10-yr options   City
Chevrolet   SON-075   2nd   CARS CNI-2 L.P.   Sonic - West Reno Chevrolet, Inc.
  10/16/2001   10/16/2001   10/15/2016   Two 5 yr options   YES   change both
5-yr options to 10-yr options   Lone Star Chevrolet   SON-076   2nd   CARS-DB4,
L.P.   Lawrence Marshall Chevrolet, L.P.   10/31/2001   10/29/2001   10/31/2025
  Two 5 yr options   YES   change both 5-yr options to 10-yr options   Don
Massey Cadillac-Plymouth   SON-077   1st   CAR SON MAS, L.P.   Sonic-Plymouth
Cadillac, Inc.   3/29/2002   3/29/2009   3/28/2017   Two 5 yr options   YES  
change both 5-yr options to 10-yr options   Capital Hummer—Lansing   SON-078  
2nd   CAR SON MAS, L.P.   Sonic-Capitol Cadillac, Inc.   3/29/2002   03/29/09  
3/29/2020   Two 5 yr options   YES   change both 5-yr options to 10-yr options  
Crest Cadillac-Nashville   SON-080   2nd   CARS CNI-2 L.P.   Sonic-Crest
Cadillac, LLC   3/29/2002   03/29/09   12/20/2020   Two 5 yr options   YES  
change both 5-yr options to 10-yr options   Crest Honda   SON-081   1st   CAR
SON MAS TN II L.L.C.   Sonic-Crest H, LLC   5/20/2002   05/20/02   12/19/2022  
Two 5 yr options   YES   change both 5-yr options to 10-yr options   Massey
Cadillac-Orlando   SON-082   1st   CAR SON MAS, L.P.   Sonic-North Cadillac,
Inc.   3/29/2002   03/29/09   3/28/2017   Two 5 yr options   YES   change both
5-yr options to 10-yr options   Massey Cadillac-Orlando satellite   SON-083  
1st   CAR SON MAS, L.P.   Sonic-North Cadillac, Inc.   3/29/2002   03/29/09  
3/28/2017   Two 5 yr options   YES   change both 5-yr options to 10-yr options  
Massey Cadillac-Sanford   SON-084   1st   CAR SON MAS, L.P.   Sonic-Sanford
Cadillac, Inc.   3/29/2002   03/29/09   3/28/2017   Two 5 yr options   YES  
change both 5-yr options to 10-yr options   Massey Cadillac-Detroit   SON-085  
1st   CAR SON MAS, L.P.   Massey Cadillac, Inc.   3/29/2002   03/29/09  
3/28/2017   Two 5 yr options   YES   change both 5-yr options to 10-yr options  
Massey Cadillac-Detroit B/S   SON-086   1st   CAR SON MAS, L.P.   Massey
Cadillac, Inc.   3/29/2002   03/29/09   3/28/2017   Two 5 yr options   YES  
change both 5-yr options to 10-yr options   Arnold Palmer Cadillac-Pineville  
SON-087   1st   CAR SON MAS, L.P.   Arngar, Inc.   3/29/2002   03/29/09  
3/28/2017   Two 5 yr options   YES   change both 5-yr options to 10-yr options  
Massey Cadillac-Garland   SON-088   1st   CAR SON MAS GAR, L.P.   Sonic-Cadillac
D, L.P.   6/28/2002   06/28/02   6/27/2017   Two 5 yr options   YES   change
both 5-yr options to 10-yr options   Honda West   SON-089   1st   CARS CNI-2
L.P.   FAA Las Vegas H, Inc.   3/29/2002   03/29/09   9/28/2022   Two 5 yr
options   YES   change both 5-yr options to 10-yr options   Volvo of Houston  
SON-090, 091   1st   CAR SON NSV II, L.P.   Sonic-Houston V, L.P.   3/29/2002  
03/29/09   3/28/2017   Two 5 yr options   YES   change both 5-yr options to
10-yr options   Frank Parra Autoplex   SON-092, 093, 094   1st   CAR SON PARR
L.P.   Sonic-Frank Parra Autoplex, L.P.   7/02/2002   07/02/02   8/01/2017   Two
5 yr options   YES   change both 5-yr options to 10-yr options   Acura 101 West
  SON-095   1st   CARS CNI-2 L.P.   Sonic-Calabasas A, Inc.   7/16/2002  
07/??/02   8/15/2017   Two 5 yr options   YES   change both 5-yr options to
10-yr options   Toyota of Ft Worth—dealership   SON-096   1st   CAR SON MCKNY II
L.P.   Sonic-Fort Worth T, L.P.   12/23/2002   12/23/02   12/22/2017   Two 5 yr
options   YES   change both 5-yr options to 10-yr options   Baytown Ford  
SON-072-Lease1   2nd   CAR SON BAY L.P.   Sonic Automotive - 4701 I-10 East, TX,
L.P.   12/19/2000   12/19/2000   12/18/2020   One 5 yr option   n/a   Change one
5-year option to 10-year option.   Ron Craft Chevrolet/Olds/Cadillac  
SON-072-Lease2   2nd   CAR SON BAY L.P.   Sonic Automotive - 3401 N. Main, TX,
L.P.   12/19/2000   12/19/2000   12/18/2020   One 5 yr option   n/a   Change one
5-year option to 10-year option.   Lone Star Ford   SON-020   2nd   MMR Viking
Investment Associates, LP   Sonic Automotive of Texas, L.P.   8/13/1999  
8/13/1999   8/12/2009   Two 5 yr options   n/a   Renew 10-years after initial
term ends in Aug '08, change 2nd option to 10 yrs   Town & Country Ford  
SON-003   3rd   MMR Holdings, LLC   Town and Country Ford, Incorporated  
8/13/1999   8/13/1999   8/12/2009   Two 5 yr options   n/a   Renew 5-years after
initial term ends in Aug '08, change 2nd option to 10 yrs   Newsome Auto
(Florence Cvy/BMW/MB)   SON-051   2nd   MMR Holdings, LLC   Sonic-Newsome of
Florence, Inc   8/13/1999   8/13/1999   5/17/2009   Two 5 yr options   n/a  
Renew 5-years after initial term ends in Aug '08, change 2nd option to 10 yrs  
Extend lease expiration date out 9 months to Feb 17, 2010 (lease nonrenewal
notice deadline date is to be July 18, 2009) Capitol Hyundai   SON-066   3rd  
CAR BSC L.L.C.   Capitol Chevrolet and Imports, Inc.   3/03/2000   3/3/2000  
12/20/2020   Two 5 yr options   YES   change both 5-yr options to 10-yr options
  Lute Riley Honda Body Shop   SON-105   2nd   CAR SON LRB L.P.   SONIC-LUTE
RILEY, L.P.   4/30/2007   4/30/07   7/01/2019   Two 5 yr options   YES   change
both 5-yr options to 10-yr options   Baytown Chrysler Jeep Dodge   SON-017    
MMR Viking Investment Associates, LP   Sonic Automotive-5221 I-10 East, TX, L.P.
  8/13/1999   8/13/1999   1/27/2014   One 5 yr option   n/a   No modification of
terms   BMW-Volvo of Chattanooga   SON-035   3rd   MMR Tennessee, LLC   Sonic
Automotive of Chattanooga, LLC   8/13/1999   8/13/1999   9/24/2016   Two 5 yr
options   YES   No modification of terms   Infiniti of Charlotte Parking Lot  
SON-101     CAR SON CHAR L.L.C.   Sonic Automotive-9103 E. Independence, NC, LLC
  12/30/2004   12/30/04   12/29/2019   Two 10 yr options   YES   No modification
of terms   Lonestar Chevrolet Parking Lot   SON-102     CAR SON STAR L.P.  
SONIC-LS CHEVROLET, L.P.   12/30/2004   12/30/04   10/31/2025   Two 10 yr
options   YES   No modification of terms   Riverside Toyota   SON-103     CAR
SON OK TOY L.L.C.   SONIC - OKLAHOMA T, INC.   12/28/2005   12/??/05  
12/27/2020   Two 10 yr options   YES   No modification of terms   Honda of
Tysons Corner   ROS-001-Lease1     CARS-DB1, LLC   Sonic Tysons Corner H, Inc.  
2/19/1998   1/9/2006   2/18/2018   One 10 yr option   n/a   No modification of
terms. 1st option already exercised   Honda of Tysons Corner (storage lot)  
ROS-001-Lease3     CARS-DB1, LLC   Sonic Tysons Corner H, Inc.   2/19/1998  
1/9/2006   2/18/2018   One 10 yr option   n/a   No modification of terms. 1st
option already exercised   Honda of Tysons Corner (body shop)   ROS-006    
CARS-DB1, LLC   Sonic Tysons Corner H, Inc.   2/19/1998   1/9/2006   2/18/2018  
One 10 yr option   n/a   No modification of terms. 1st option already exercised
  Volvo at Gwinnett Place   SON-031   2nd   MMR Holdings, LLC   Sonic Automotive
5260 Peachtree Industrial Blvd., LLC   8/13/1999   8/13/1999   8/12/2009   Two 5
yr options   n/a   Allow to terminate 8/12/2009   Lexus of Marin   FIR-002    
CAR FAA II L.L.C.   FAA SERRAMONTE L, INC.   1/14/1999   SEE COMMENTS  
1/14/2019   Two 10 yr options   YES   No modification of terms   Volvo & Honda
of Santa Monica   FIR-003, 004     CARS-DB4, L.P.   FirstAmerica Automotive,
Inc.   11/10/1999   SEE COMMENTS   11/09/2014   Two 10 yr options   YES   No
modification of terms   Momentum JVP (FFC)   MOM-001     CARS CNI-2 L.P.   SONIC
FFC 3, INC.   9/01/1998   4/16/2004   4/15/2019   Two 10 yr options   YES   No
modification of terms   Momentum BMW   MOM-002     CARS CNI-2 L.P.   Sonic
Momentum B, L.P.   1/22/1999   7/1/2004   6/30/2019   Two 10 yr options   YES  
No modification of terms   Momentum BMW B/S   MOM-004     CARS CNI-2 L.P.  
Sonic Momentum B, L.P.   9/01/1998   7/1/2004   6/30/2019   Two 10 yr options  
YES   No modification of terms   Land Rover of Houston (dealership)   MOM-006  
  Capital Automotive, L.P.   Sonic Houston LR, L.P.   5/17/1999   4/16/2004  
4/15/2019   Two 10 yr options   YES   No modification of terms   Momentum Audi
(FFC)   MOM-010     CAR 2 MOM L.P.   SONIC FFC 2, INC.   7/10/2002   4/16/2004  
4/15/2019   Two 10 yr options   YES   No modification of terms   Advantage VW  
MOM-011     CAR 2 MOM L.P.   SONIC-JERSEY VILLAGE VOLKSWAGEN, L.P.   6/28/2002  
8/5/2003   5/31/2017   Two 10 yr options   YES   No modification of terms  
Clearlake VW   MOM-012     CARS-DB4, L.P.   SONIC-CLEAR LAKE VOLKSWAGEN, L.P.  
10/10/2002   8/5/2003   9/30/2017   Two 10 yr options   YES   No modification of
terms   Halifax Chevy - New Smyrna   SON-028   4th   MMR Holdings, LLC   Sonic
Automotive-1919 N. Dixie Hwy., NSB, Inc.   8/13/1999   8/13/1999   8/1/2015  
Two 5 yr options   YES   No modification of terms   Friendly Ford Lincoln
Mercury (Blount)   SON-065   3rd   CAR BSC L.L.C.   Sonic-Montgomery FLM, Inc.  
3/03/2000   3/3/2000   3/02/2015   Two 5 yr options   YES   No modification of
terms   Volvo of Dallas   SON-071   2nd   CAR SON NSV L.P.   Sonic-Carrollton V,
L.P.   10/06/2000   10/6/2000   10/05/2015   Two 5 yr options   YES   No
modification of terms   Fort Mill Hyundai   SON-073-Lease2   2nd   SRE SOUTH
CAROLINA-1, LLC   Town and Country Chrysler-Plymouth-Jeep of Rock Hill, Inc.  
12/19/2000   12/19/2000   12/18/2015   Two 5 yr options   YES   No modification
of terms   BMW of Ann Arbor (Infiniti sublease)   SON-100     SRE Michigan - 2,
LLC   Sonic-Ann Arbor Imports, Inc.   6/28/2004   6/28/04   12/20/2021   Two 10
yr options   YES   No modification of terms   Mercedes-Benz of Ann Arbor  
SON-104     SRE MICHIGAN - 1, LLC   Sonic–Ann Arbor Imports, Inc.   6/30/2006  
6/30/06   6/29/2021   Two 10 yr options   YES   No modification of terms  
Altman LM (North Charleston)   SON-048   2nd   MMR Holdings, LLC   Sonic-North
Charleston, Inc.   8/17/1999   8/17/1999   8/16/2009   Two 5 yr options   n/a  
No modification of terms; allow to terminate Aug 2009  